This court has frequently discussed requested charges as to proof of good character of a defendant. One of the latest cases in which the authorities are collected is Wilson v. State, ante, p. 1, 8 So.2d 422. 439. See also Taylor v. State,149 Ala. 32, 42 So. 996.
We have again examined the oral charge of the court and are of the opinion that the jury were fully and fairly instructed as to the effect of evidence as to the good character of defendant, that when this evidence is taken and considered with all the other evidence in the case, it is sufficient to generate a reasonable doubt in the minds of the jury of defendant's guilt, and entitled him to a verdict of "not guilty" when but *Page 508 
for this evidence of good character the jury would not have entertained such reasonable doubt of guilt.
It is unnecessary to discuss the many authorities cited by appellant's counsel in support of the application for rehearing. Suffice it to say, we have again carefully considered the case, and no other question is presented for decision in the application for rehearing.
Application for rehearing is, therefore, overruled.